Citation Nr: 1548769	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and/or posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to December 1992.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2014 VA Form 9, the Veteran requested a live videoconference hearing before a Veterans Law Judge, and such a hearing was scheduled for November 2014.  In a subsequent October 2014 statement, he withdrew his request for a video hearing, and instead requested a personal hearing at the RO before a Veterans Law Judge.  To date, he has yet to be afforded his requested hearing; thus, remand is warranted to afford him a hearing before a Veterans Law Judge seated at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran and representative should be afforded adequate notice of the date and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

